Citation Nr: 0421711	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran, 
who had active service from January 1969 to January 1973 and 
who died in June 2001, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review. 

The appellant's June 2004 Brief appears to raise a claim for 
Dependency and Indemnity Compensation benefits under 
38 U.S.C.A. § 1318 (West 2002) and a claim of clear and 
unmistakable error in a September 1974 rating decision.  
However, these matters are not currently before the Board 
because they have not been prepared for appellate review.  
Accordingly, these matters are referred to the RO for 
appropriate action. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the record reflects that the veteran essentially died 
of carcinoma of the right lung, which the appellant contends 
was due to Agent Orange the veteran was exposed to during 
service.  While VA laws and regulations presume a 
relationship between exposure to Agent Orange and lung cancer 
for veterans who served in Vietnam, service personnel records 
do not show that the veteran actually served in Vietnam, but 
rather served in Thailand from January 1971 to January 1972.  
Service personnel records also show the veteran was an 
environmental systems repairman with the 307th Field 
Maintenance Squadron while in Thailand.  The appellant 
contends that the veteran came in contact with Agent Orange 
while serving in Thailand in connection with his service 
duties performing maintenance on aircraft that had been to 
Vietnam and were contaminated with Agent Orange.  

The Board observes that information was submitted concerning 
the 317th Airlift Group that was comprised of units which 
included the 317th Maintenance Squadron, a unit to which the 
veteran was assigned during his service.  However, the 
veteran was not assigned to the 317th Maintenance Squadron 
while in Thailand, but rather, as indicated above, with the 
307th Field Maintenance Squadron.  The Board is of the 
opinion that information should be obtained regarding the 
mission of the 307th Field Maintenance Squadron in an effort 
to determine whether aircraft the veteran performed 
maintenance on were involved in the spraying of Agent Orange 
in Vietnam or were possibly contaminated by Agent Orange in 
connection with missions flown over or in Vietnam.  Such 
Government records could possibly substantiate the 
appellant's contentions that the veteran was exposed to Agent 
Orange while serving in Thailand.  The Board believes that a 
request for relevant Government records and/or information is 
within the scope of the VA's duty to assist the appellant in 
developing the evidence necessary to substantiate her claim.  

The Board also observes that the record does not reflect that 
the appellant was provided notice of the VCAA as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  While the 
Board acknowledges that the provisions of the VCAA were 
included in Supplemental Statement of the Case provided to 
the appellant in this case, the United States Court of 
Appeals for Veterans Claims has strictly construed the VA's 
obligation to provide the appropriate VCAA content-complying 
notice to the appellant.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this regard, notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio, must inform the appellant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  Furthermore, 
as indicated in 38 C.F.R § 3.159(b), in what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g).  As such, this 
procedural defect must be addressed prior to final appellate 
review.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the VA will notify 
the appellant if further action on her part is required.  
Accordingly, this case is REMANDED for the following actions:  

1.  The RO should provide the appellant 
notice of the VCAA consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
discussed above.  

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records to ascertain whether aircraft the 
veteran performed maintenance on with the 
307th Field Maintenance Squadron between 
January 1971 and January 1972 while 
stationed in Thailand were involved in 
either the spraying of Agent Orange in 
Vietnam or were contaminated with Agent 
Orange following their return from 
missions flown in Vietnam.  The RO should 
request any available unit history or 
information for the 307th Field 
Maintenance Squadron for the time period 
between January 1971 and January 1972 to 
indicate whether the veteran was exposed 
to Agent Orange during service with the 
unit.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant unless she is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




